DETAILED ACTION
Allowable Subject Matter
Claims 1–10 are allowed. Claims 1–10 are original.
Applicant’s petition to revive this application from abandonment has been granted. The Office recognizes that the lack of prior response was unintentional and responds to applicant’s amendments below.

Response to Amendment
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The amendments to the Drawings filed  on August 8th, 2022 are accepted and the objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 7–8 of the Ex-parte Quayle Office Action mailed on January 14th, 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628